Citation Nr: 0836924	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-20 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right hand 
disability, to include as secondary to service-connected 
residuals of a traumatic amputation of the distal phalanx of 
the left little finger with fractures of the distal phalanx, 
left middle and ring fingers with arthritis and post 
traumatic focal dystonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Wichita, Kansas, (hereinafter RO).  The 
case was remanded by the Board for additional development in 
May 2007 and the issue of entitlement to service connection 
for a right hand disability is now ready for appellate 
review.  

In January 2008, the RO received a statement from Virginia A. 
Girard-Brady, which indicated that the veteran was seeking a 
rating in excess of the 70 percent rating assigned for major 
depression by a July 2007 rating decision, as well as 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  At that time, 
however, Virginia A.Girard-Brady was not the veteran's 
appointed representative.  A VA-Form 21-22 ("Appointment of 
individual as Claimant's Representative) signed on November 
28, 2007, listed the Disabled American Veterans as the 
veteran's representative, and this appointment has not since 
been revoked.  Neither the Disabled American Veterans nor the 
veteran himself has raised the issue of entitlement to a 
rating for major depression in excess of the 70 percent 
rating assigned by the July 2007 rating decision, or 
expressed a desire to pursue a claim for TDIU at this time.  
38 C.F.R. § 20.201 (2007).  As such, the only matter properly 
before the Board is the claim for service connection for a 
right hand disorder.  


FINDING OF FACT

The veteran's right hand disability is not etiologically 
related to service or to his service-connected left hand 
disability, including as a result of overuse due to such 
disability.  


CONCLUSION OF LAW

A right hand disability was not incurred in or aggravated by 
service and is not proximately due to or the result of 
service connected disability.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, as directed by the Board in its May 2007 remand, 
in a December 2007 letter, the RO advised the claimant of the 
information necessary to substantiate the claim for service 
connection for a right hand disability.  He was also informed 
of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although this letter was not sent until after the initial 
adjudication of the claims, it was followed by readjudication 
and the issuance of supplemental statement of the case in 
March 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  The actions of 
the RO have served to provide the veteran with actual notice 
of the information needed to prevail in his claim, and the RO 
has not committed any notification error that has affected 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records and examination 
reports and the veteran's own statements and evidence he 
presented.  

While the record does not reveal a VA examination that 
includes an opinion as to whether any current right hand 
disability is the result of service or service connected left 
hand disability, in determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is not warranted because, as discussed below, 
there is no evidence meeting the low threshold that the 
evidence "indicates" that there "may" be a nexus between a 
current right disability or symptoms and the veteran's 
service or service connected left hand disability, such as 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim for service 
connection for a right hand disability that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim adjudicated below.   
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records reflect that the veteran was 
involved in an accident while working with a power saw in 
December 1982 in which he cut the middle ring and little 
fingers of the left hand, and sustained a traumatic 
amputation of the distal phalanx of the little finger and 
fracture of the middle and ring fingers.  Thereafter, the 
veteran received continuing treatment during service for 
complications of this accident, to include arthritis.  No 
injuries to the right hand were demonstrated during service.  

After service, a March 1986 rating decision established 
service connection for a disability characterized as a 
traumatic amputation of the distal phalanx of the left little 
finger with fractures of the distal phalanx of the left 
middle and ring fingers with traumatic arthritis.  A 20 
percent rating was assigned for this disability, and this 
rating has been continued until the present time.  
Thereafter, service connection for posttraumatic focal 
dystonia as secondary to this disability was granted by a 
March 2002 rating decision, with a 20 percent assigned for 
such disability.  This rating has also been continued until 
the present time.  

It is the veteran's assertion that that he has developed a 
right hand disability as a result of "overuse" caused by 
the service connected left hand disability described above.  
The extent of a current right hand disability is not entirely 
clear, and while a right hand disability was not diagnosed 
and a X-ray of right hand was normal at a February 2005 VA 
examination, bilateral weak hand gripping was noted at that 
time.  In addition, while an October 2002 VA electromyogram 
of the right forearm did not "reveal any significant 
abnormal myopathic or neuorpathic signs," a report from a 
March 2002 Department of Labor examination indicated the 
veteran had numbness and weakness of both hands, with a 
diagnosis of bilateral carpal tunnel syndrome.  In addition, 
carpal tunnel syndrome was listed as one of the diagnoses on 
a June 2006 report from a private psychiatrist.  Finally, 
while comprehensive VA medical examinations conducted in 
August 2000 and April 2003 did not reveal a right hand 
disability, the assessment on a VA clinical record in July 
2003 was bilateral wrist pain felt to possibly be due to 
inflammatory arthritis.    
 
Although the extent of current disability in the right hand 
is unclear, what is clear is that a review of the medical 
evidence of record reveals no competent medical evidence or 
opinion linking a current right hand disorder to service or 
the service-connected left hand disability, to include as a 
result of "overuse" of the right hand due to such 
disability.  As for the veteran's assertions that he has a 
right hand disability that is the result of "overuse" due 
to service connected left hand disability, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, and given the 
lack of any competent medical evidence linking a current 
right hand disability to service or the service-connected 
left hand disability, the veteran's claim must be denied.  
Hickson, supra.  
 
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for a right hand disorder, the doctrine is not for 
application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for a right hand 
disability, to include as secondary to service-connected 
residuals of a traumatic amputation of the distal phalanx of 
the left little finger with fractures of the distal phalanx, 
left middle and ring fingers with arthritis and post 
traumatic focal dystonia, is denied.


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


